Citation Nr: 1203856	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to recognition of the Veteran's son, M.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18. 


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2009 rating decision, in pertinent part, granted service connection for PTSD with an evaluation of 30 percent, and denied service connection for tinnitus.  The January 2010 rating decision denied recognition of the Veteran's son, M.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18. 

The Veteran and his son testified at a July 2011 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus did not have its onset in active military service and has not otherwise been shown by competent or credible evidence to be related to service. 

2.  The Veteran's son, M.C., was born in October 1982 and reached the age of 18 in October 2000.

3.  The evidence of record is at least in equipoise as to whether M.C. became permanently incapable of self-support prior to attaining the age of 18. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran's son, M.C., was permanently incapable of self-support prior to attaining the age of 18, and is recognized as the "helpless child" of the Veteran.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.356 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran's claim for recognition of his son M.C. as a "helpless child" has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  With regard to the Veteran's service connection claim for tinnitus, the Board finds that all duty to notify and assist requirements have been met.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a September 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate audiological examination in March 2009.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner interviewed the Veteran and considered his pertinent medical history, examined him, to include conducting relevant audiological testing, reported the clinical findings in detail, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

The Board notes that the examination report does not indicate whether or not the examiner reviewed the claims file.  However, the Board finds that even if the examiner did not review the file, this was not prejudicial to the Veteran's claim.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether prejudice exists must be determined on a case by case basis).  In this regard, the examiner considered the Veteran's reported history of in-service noise exposure as an Infantryman.  Moreover, the examiner's opinion that the Veteran's tinnitus is not related to noise exposure given its intermittent nature is a clinical finding based on the examiner's medical expertise and did not depend on a review of the claims file.  Significantly, as will be discussed in more detail below, the Veteran's service treatment records do not reflect diagnoses, treatment, or complaints of tinnitus or ringing in the ears.  Furthermore, an August 2008 private audiological examination report simply reflects that the Veteran reported having tinnitus for many years, similar to what the Veteran reported at the VA examination.  Thus, there is no indication that a review of the claims file would alter the examiner's essential finding that because the Veteran's tinnitus was intermittent in nature, it was not noise-induced.

The Board also notes that earlier in the examination report, the examiner stated that the etiology of the Veteran's tinnitus was likely due to noise exposure.  However, as the examiner concluded the examination report with a detailed rationale as to why the Veteran's tinnitus was not related to noise exposure, the Board finds that the earlier statement was clearly an error and does not reflect the examiner's ultimate conclusion.  Thus, the Board finds that the examination report is not ambiguous as to the examiner's findings with regard to the etiology of the Veteran's tinnitus but rather shows that the examiner found that the Veteran's tinnitus was not likely related to noise exposure.  Accordingly, the Board finds that the duty to provide an adequate VA examination has been met. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

The Veteran claims entitlement to service connection for tinnitus.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that his tinnitus was caused by in-service noise exposure as an Infantryman.  At the March 2009 VA examination, he stated that his tinnitus had its onset in 1990 following combat noise exposure without hearing protection.  However, as will be discussed in the following paragraphs, the Board does not find it credible that the Veteran's tinnitus had its onset in service.  The Board also finds that the Veteran's contention that his tinnitus was caused or aggravated by in-service noise exposure is outweighed by competent medical evidence showing that his tinnitus is not associated with noise exposure. 

Preliminarily, the Board finds that in-service hazardous noise exposure has been established.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (holding that U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder).  
Here, the Board finds that in-service hazardous noise exposure has been established based on the Veteran's military occupational specialty (MOS) as an Infantryman and the fact that he served in combat zones during periods of armed conflict, including in Iraq during the Gulf War.  See 38 U.S.C.A. § 1154.  The Veteran's participation in combat was confirmed by the RO based on a report by the Joint Services Records and Research Center (JSRRC) in connection with his claim for PTSD.  Moreover, a November 2004 hearing conservation data form reflects that the Veteran was "routinely noise exposed."  Thus, based on this form, as well as the circumstances of the Veteran's service and his participation in combat, the Board finds that in-service noise exposure has been established.  See id.  Nevertheless, the competent and credible evidence must still show that the Veteran's tinnitus is related to such noise exposure or otherwise related to service.  See Davidson, 581 F.3d 1313 (Fed. Cir. 2009); Libertine, 9 Vet. App. at 522-23. 

The Veteran's service treatment records are in conflict with his assertion that his tinnitus began during active service.  Specifically, service treatment records dating from the May 1979 entrance examination to the May 2005 Medical Board evaluation report, including periodic examination reports in between these two dates, are negative for any findings or mention of tinnitus or ringing in the ears.  In an August 2000 report of medical history, the Veteran reported a history of hearing loss but denied any other ear trouble.  In explanation, the Veteran stated that he required a "higher volume than others" in order to hear.  However, he did not mention experiencing tinnitus or ringing in the ears.  A November 2004 Medical Board examination reflects that the Veteran's ears, including auditory acuity, were found to be normal on clinical evaluation.  In the accompanying report of medical history, the Veteran denied any hearing problems, although he reported a number of other medical conditions.  In January 2006, the Veteran retired due to permanent disability based on findings in a May 2005 Medical Evaluation Board report with regard to a low back condition.  There were no complaints or findings of tinnitus around the time of the Veteran's retirement.  Accordingly, because the service treatment records are negative for complaints or diagnoses of tinnitus despite the fact that they show reports and findings of many other medical conditions, including hearing loss, they weigh against a finding that the Veteran's tinnitus manifested during active service.

Unfortunately, in light of the service treatment records, the Board finds that the Veteran's statements with regard to the history of his tinnitus are not credible.  In this regard, the Veteran is competent to report the history of his symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, the Board must still determine whether the Veteran's reported history is credible, a factual finding going to the probative value of the evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Caluza, 7 Vet. App. at 506.  In this case, based on the Veteran's service treatment records, the Board does not find the Veteran's contention that his tinnitus began during active service to be credible.  As noted above, the Veteran stated at the March 2009 VA examination that his tinnitus had its onset in 1990 following combat operations without hearing protection.  He also stated in an August 2008 private treatment record that his tinnitus had been present for many years.  However, the service treatment records are in direct conflict with these statements, as they show that the Veteran generally denied any hearing problems apart from a one-time complaint of hearing loss in the August 2000 report of medical history, and are otherwise negative for any mention of tinnitus or ringing in the ears.  The Board gives more weight to these contemporaneous records, which span a period of over twenty five years, than to the Veteran's current statements made in support of his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  Therefore, because the service treatment records conflict with the Veteran's current statements made in support of this claim, the Board finds that his statements regarding the history of his tinnitus are not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  As such, they are not entitled to any weight. 

The Board also notes that the earliest documentation of the Veteran's tinnitus is the August 2008 private treatment record, dated over two years after the Veteran retired from active service.  In this record, the Veteran reported experiencing tinnitus in the form of a buzzing in his ears which had been present for many years.  However, the Board finds that this statement is likewise not credible.  For the reasons already discussed, the service treatment records are in direct conflict with the Veteran's assertion as they are negative for complaints or findings of tinnitus.  Moreover, the August 2008 private treatment record is dated less than a month before the Veteran submitted his service connection claim for tinnitus in September 2008.  In fact, the Veteran submitted this record along with his claim for service connection.  The close proximity in time of this record to the Veteran's claim, and the fact that it was submitted with his claim, suggests that his statement with regard to the history of his tinnitus was made for the purpose of providing favorable evidence in support of his claim.  In that respect, and in light of the fact that the service treatment records directly conflict with the Veteran's statements, the Board finds that this statement is not credible.  See id.

The Board has considered the Veteran's statement at the July 2011 hearing that his tinnitus became more noticeable once he began wearing hearing aids after service.  However, the fact that his tinnitus became more noticeable due to the enhanced hearing acuity provided by the hearing aids does not lead to a finding that he refrained from reporting tinnitus during service because it was not as bothersome at the time.  In this regard, the Veteran stated at the March 2009 VA examination that his tinnitus had been present since 1990, suggesting that he had noticed it all that time.  If this were in fact the case, it seems likely that the Veteran would have mentioned it at some point during the ensuing fifteen years of military service along with the many other medical conditions he reported or was treated for during that period.  Thus, the Veteran's statements at the Board hearing do not alter the Board's finding with regard to the credibility of his reported history, given its inconsistency with the service treatment records. 

Because the Veteran asserts that his tinnitus first occurred following combat operations, the Board has also considered the provisions of 38 U.S.C.A. § 1154(b), which state that "satisfactory" lay evidence will be sufficient proof of service connection with regard to any disease or injury alleged to have been incurred in or aggravated by combat service.  However, for the reasons discussed above, the Board does not find the Veteran's statements to be satisfactory in that fifteen years' worth of service treatment records, dating from 1990 to 2005, do not show complaints or findings of tinnitus, and in fact show that the Veteran denied any hearing problems apart from a one-time complaint of hearing loss.  Even if the Veteran did experience temporary buzzing or ringing in the ears in 1990, the service treatment records clearly show that this symptom had resolved shortly thereafter.  Thus, the Board finds that the Veteran's statements are not "satisfactory" in light of this evidence.  See id.  By the same token, the Board finds that the service treatment records constitute clear and convincing evidence to rebut the Veteran's assertion that his current tinnitus was incurred during combat operations.  See id.  In this regard, they span a period of fifteen years since the Veteran's alleged onset date of 1990, and include reports of periodic audiological evaluations, and yet are negative for complaints or findings of tinnitus, although they show complaints and treatment for many other medical conditions.  Given these circumstances, the Board finds it implausible that complaints or findings of tinnitus would not once be noted in the records if the Veteran in fact had this condition at the time.  As such, the Veteran's lay statements cannot benefit from the relaxed evidentiary standard accorded combat-related injuries under 38 C.F.R. § 1154(b). 

Further, the Board finds that the competent evidence of record shows that the Veteran's tinnitus is not related to his in-service noise exposure.  In the March 2009 VA examination report, the examiner noted the Veteran's statement that his tinnitus had been present since 1990 following combat noise exposure without hearing protection.  The Veteran described his tinnitus as a soft, high pitch hum which occurred intermittently at a frequency of two times per day and each time lasted for ten to fifteen minutes.  The examiner also noted that the Veteran had served as an Infantryman and did not use hearing protection.  Following a review of the Veteran's pertinent medical history and an examination of the Veteran, the examiner concluded that the Veteran's tinnitus was less likely than not due to his MOS as an Infantryman because tinnitus is usually constant when due to noise exposure.  The Board finds that the March 2009 VA audiological examination report constitutes probative medical evidence weighing against a relationship between the Veteran's tinnitus and his in-service noise exposure as the report was authored by a medical professional specializing in hearing problems following an examination of the Veteran and a review of his pertinent medical history. 

The Board notes that the examiner also stated that the Veteran's tinnitus first began in 1990 following combat.  However, this finding is clearly based on the Veteran's reported history rather than on the examiner's clinical assessment.  Because the Board finds that this reported history is not credible, for the reasons discussed above, the Board similarly cannot accord any weight to the examiner's finding that the Veteran's tinnitus had been present since 1990.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  However, the purpose of the examination and the crux of the examiner's opinion was the medical determination as to whether the Veteran's tinnitus was related to noise exposure based on a clinical assessment.  The examiner's opinion in this regard did not rely on the credibility of the Veteran's reported history but rather on the description of his current symptoms. 

The Board acknowledges the Veteran's contention that his tinnitus is related to in-service noise exposure.  In this regard, lay testimony is considered competent evidence with regard to matters within the observation and personal knowledge of the person providing the testimony, such as the claimant's symptoms and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington, 19 Vet. App. at 368 (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay testimony is not competent to prove that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  Here, although the Veteran is competent to report the history of his tinnitus, the Board finds that whether it is related to in-service noise exposure is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, such a determination must be made by a person with an appropriate medical background in order to be considered competent evidence.  See id.  Because the Veteran, as a lay person, has not been shown to have such medical training, education, or experience, the Board finds that his assertion that his tinnitus was caused or aggravated by in-service noise exposure is not competent and therefore is outweighed by the audiologist's findings to the contrary in the March 2009 VA examination report.  See id. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Unlike a lay person, the Board finds that an audiologist has the requisite medical expertise to make such a determination.  

Accordingly, the Board does not find it credible that the Veteran's tinnitus has been present since active service and further finds that the competent medical evidence weighs against a relationship between the Veteran's tinnitus and his period of active service, to include in-service noise exposure.  The Veteran has not submitted any other competent or credible evidence to support a relationship between his tinnitus and his period of active service. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. Helpless Child

The Veteran argues that his son, M.C., should be recognized as a "helpless child" due to significant physical and cognitive disabilities stemming from injuries he sustained in a motor vehicle accident when he was four.  For the following reasons, the Board agrees and finds that recognition of M.C. as the Veteran's "helpless child" is warranted.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356. 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  Rating criteria applicable to disabled Veterans are not considered controlling.  Id.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

Id.  The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445. If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

The Veteran's son, M.C. was born in October 1982.  The evidence of record shows that M.C. has been severely disabled both physically and cognitively since he sustained significant injuries in a motor vehicle accident at the age of four.  Specifically, a March 1987 private treatment record reflects that M.C. suffered a closed head injury as a result of a car accident that occurred in November 1986.  He was rendered unconscious for a period of ten days.  Thereafter, he was able to sit alone but required maximal assistance for ambulation due to severe ataxia.  He was hospitalized for a period of four months for continued rehabilitation therapy.  A March 1987 hospitalization report reflects that M.C. suffered from moderate to severe language impairment, severe gross motor impairment, moderate fine motor impairment, mild to moderate memory impairment, and difficulty with new learning.  An August 1987 letter from a private doctor reflects that M.C. was still very ataxic at the time but had no other neurological deficit.  It was recommended that M.C. continue occupational therapy, speech and language therapy, and physical therapy.  The doctor noted that without continuous therapy, M.C. stood "no chance to recover any of his neurological deficits [sic]."  

A few years later, M.C. was diagnosed with right hemiplegia and the onset of involuntary movements of the left arm and leg resulting from the motor vehicle accident, according to a May 1993 private hospitalization report.  He also had a speech impediment.  He was treated with multiple medications without relief.  It was noted in this report that M.C. went to school, rode a bike, and was able to perform most activities of daily living with some assistance.  During this hospitalization, M.C. underwent a right frontal burr hole and a right stereotactic thalamotomy.  

An October 1999 private treatment record reflects that M.C. suffered from "considerable dystonia" and that his left arm was "now essentially out of control."  It was noted that M.C. also had complaints of back pain possibly due to marked dystonia and an abnormal gait.  It was further noted that his gait was crouched with foot flat and marked dystonia and with significant posturing of the left upper extremity while walking.  However, he was independent with ambulation.  

A May 2003 private hospitalization report reflects that M.C. had tremors and generalized dystonia resulting from the 1986 motor vehicle accident which had "progressed significantly" over the past six years.  It was noted that M.C. was enrolled in both special and general education classes and that he was to graduate from high school that year.  He planned to go to college thereafter.  During M.C.'s hospital stay, he underwent placement of a deep brain stimulation (DBS) electrode to help control his tremors. 

A July 2004 statement by M.C.'s private physician, Dr. Owen, reflects a diagnosis of cerebral palsy characterized by motor and cerebral ataxia stemming from the 1986 motor vehicle accident.  The doctor concluded that M.C. suffered from a severe limitation of functional capacity and was incapable of sedentary activity.  Doctor Owen also found that M.C. was "[u]nable to perform meaningful motor or intellectual activity."

An August 2010 letter from another private physician, Dr. Wilkinson, states that the doctor had treated M.C. for a number of years and that M.C. had significant impairments related to a closed head injury.  In this regard, he had severe dysarthria and marked difficulty with spasticity, especially on the left side of the body, although it affected both sides.  His left hand was "essentially nonfunctional."  He was able to walk but with the passage of time required more assistance and the frequent use of a walker.  It was also noted that M.C. suffered from significant back pain related to his spasticity.  Doctor Wilkinson concluded that M.C. could not work in "any type of normal work environment" as he had frequent falls related to his physical problems.  

School records for M.C. show that he was enrolled in general and special education classes.  They also show that he received speech therapy, physical therapy, and occupational therapy.  A September 1997 individualized education program (IEP) report reflects that M.C.'s cognitive ability fell within the borderline range.  However, it was noted that academically he had passed all core subjects.  

An April 1998 IEP report reflects that an aide accompanied M.C. to al his core classes and assisted him in completing assignments.  It was again noted that M.C.'s cognitive ability fell within the borderline range. 

An October 1998 school record reflects that M.C. was working toward a "special diploma" as opposed to a "general studies" diploma.

An October 1998 IEP report again reflects that an intelligence test placed M.C.'s cognitive abilities in the borderline range.  It was noted that M.C. attended all regular classes with an aide, but that "[e]ven with modifications to instruction, his success [had] been limited."  His "poor reading and math skills" made progress in the regular class difficult.  This report also reflects that M.C. used a walker at school and that his fine motor skills were very poor.  However, he rode a bike to school twice a week.  

A January 1999 report reflects that M.C. failed a state-wide literacy test which he took in the fall of 1998.  The report reflects that this test must be passed before receiving a high school diploma.  

An October 2002 occupational therapy evaluation report reflects that M.C. had transferred to a different school in another state.  The report states that M.C. required the help of an aide to walk through the lunch line, gather food, and carry it to the table.  It was noted that whenever M.C. brought a soda for lunch, his aide opened it for him.  The report also states that because it took such a long time for M.C. to write, his aide did his writing for him at school, although he was able to write at home.  This report reflects that M.C. continued to suffer from severe ataxia and decreased control due to tremors in both upper extremities. 

After school, according to a document outlining M.C.'s work history, M.C. worked at a thrift store taking price tags off of old books, re-pricing the books, and putting books in storage.  He had this job from January 2007 to November 2009 and discontinued working due to a doctor's recommendation that he find a job in which he could sit down due to his tremors and tendency to fall.  This document also states that M.C. never worked more than twelve hours in a week.  

A November 2010 statement by M.C.'s mother reflects that M.C. did not graduate from the first high school he attended because he did not pass the "exit test" to graduate.  The Board notes that M.C.'s failure of the state-wide literacy test is documented, as discussed above.  According to this statement, M.C. transferred to a school in a different state where he mostly took special education classes and was awarded a diploma.  Although he did not pass portions of a state-wide assessment test, this was not a requirement for graduation in that state.  M.C.'s mother also indicated that the diploma might have been awarded despite the fact that M.C. did not meet the standard criteria for graduating.  The statement further reflects that after high school, M.C. participated in a work program through a vocational services organization, which helped place disabled people into the work force.  M.C. worked at a thrift store through this program doing "assembly line type of work."  However, M.C.'s employment was discontinued due to his physical limitations.  According to this statement, M.C. did not have a driver's license and lived with his mother.  He was able to do "basic care" of himself, including doing his laundry.  However, M.C.'s mother cooked and cleaned for him, and also helped feed him as he needed help with eating and especially with holding a drink.  

In carefully reviewing the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's son became permanently incapable of self support prior to attaining age 18.  In this regard, the Board recognizes that the earliest definitive evidence of M.C.'s inability to care for himself is the July 2004 statement from Dr. Owen, which is dated a few years after M.C. turned 18 in October 2000.  The Board also acknowledges that the evidence shows that M.C.'s disability worsened over the years, especially during his late teens and early twenties, and that it is not clear whether it worsened to the point of permanent incapacity for self support by the age of 18.  Nevertheless, M.C.'s medical records clearly show that he has suffered from significant physical limitations ever since he sustained a severe closed head injury in the November 1986 motor vehicle accident at the age of four.  He underwent a number of surgeries as a result, both around the time of the accident as well as in 1993 and 2003.  By the age of seventeen, he suffered from "considerable dystonia" and his left arm was "essentially out of control" according to the October 1999 private treatment record.  The May 2003 private hospitalization report also reflects that M.C.'s physical problems had "progressed significantly" over the past six years, suggesting that they had been worsening since 1997 or around the age of fifteen.  Accordingly, the evidence shows that M.C. did suffer from significant physical disabilities prior to the age of 18.

Significantly, M.C.'s school records, most of which are dated in the 1990's, consistently demonstrate that he was significantly disabled both physically and cognitively prior to the age of 18.  Specifically, these records show that his cognitive ability was found to be in the borderline range based on intelligence tests, that many of his classes were special education classes rather than mainstream classes, that he was working toward a special diploma rather than a general education diploma, that he needed considerable help from an aide with completing school assignments and doing basic tasks such as getting his lunch, and that he received speech therapy, physical therapy, and occupational therapy throughout his schooling.  Moreover, these records show that M.C. was unable to graduate from his first high school due to failing a state-wide literacy test, and did not graduate from high school until the age of twenty one, three years after the standard graduation age of 18.  Indeed, according to his mother, M.C. was only able to graduate because he had moved to a different state which did not require the passing of a state-wide assessment test as a condition of graduating.  She also suggested that his diploma was awarded despite the fact that he did not meet the standard criteria for graduating.  Thus, the school records, along with the statement by M.C.'s mother, show that M.C. was considerably disabled both physically and cognitively prior to the age of 18. 

Finally, the evidence shows that M.C. did not enroll in college after graduating from high school, but rather was eventually placed in a job at a thrift store through a vocational service program that helped people with disabilities join the work force.  He only worked at this job for an average of twelve hours a week and had to discontinue his employment due to his physical limitations.  The fact that M.C. did not attend college and was only able to work on a very part-time basis in what appears to have been a sheltered environment further supports a finding that M.C. was significantly disabled during high school.

In sum, while the evidence of record does not definitely pin point whether M.C.'s disabilities were severe enough to render him permanently incapable of self support by the age of 18, it clearly shows that he was significantly disabled, both physically and cognitively, by that age, and that his current incapacity for self support is essentially due to the same medical problems he suffered from prior to turning 18, which stem from the 1986 motor vehicle accident.  This fact weighs in favor of a finding that M.C. was similarly incapable of self support by the age of 18.  Further supporting this finding is the fact that the July 2004 statement by Dr. Owen shows that M.C. was considered to be unable to perform meaningful motor or intellectual activity as early as the age of twenty one, which is only about three years after he turned eighteen.  The relatively close proximity in time between Dr. Owen's findings and the date that M.C. turned 18, in conjunction with the fact that M.C.'s disabilities at that time, and currently, seem to stem from a continuity of the same physical and cognitive limitations he has suffered from since the age of four, strongly suggests that he was likewise disabled to a similar extent by the age of 18.

The Board notes that although M.C. was employed at a thrift store from January 2007 to November 2009, such employment does not show that he was capable of self support at that time.  In this regard, his employment was on a very part time basis (about twelve hours a week), was in what appears to have been a sheltered environment doing limited activities, was obtained through a job-placement service for the disabled, and was terminated by reason of his disabilities.  As provided in 38 C.F.R. § 3.356(b), employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  Indeed, M.C.'s job at the thrift store clearly did not furnish him with sufficient income for his reasonable support.  See id.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether M.C. became permanently incapable of self support prior to the age of 18.  Therefore, the benefit-of-the-doubt rule applies, and recognition of M.C. as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for tinnitus is denied. 

Recognition of the Veteran's son, M.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted. 


REMAND

The Veteran also claims entitlement to an initial rating in excess of 30 percent for his service-connected PTSD.  For the following reasons, the Board finds that remand is warranted for further development of this issue.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the veteran in the development of a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist includes conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Here, the Veteran's PTSD was last examined by VA in December 2009.  He was scheduled for a VA psychiatric examination in April 2011 but failed to appear as he did not receive notice of the examination.  In this regard, the Veteran stated that he had separated from his wife and was living in a different home at the time.  He did not receive mail from VA sent to his wife's address, which had formerly been his address.  Thus, the Veteran did not know he had been scheduled for an examination.  The Board finds that the Veteran has presented good cause for his failure to appear at the examination.  See 38 C.F.R. § 3.655(a) (2011).  As such, he should be afforded another opportunity to undergo a VA psychiatric examination in connection with this claim to assess the current severity of his PTSD.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected PTSD.

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  Specifically, the examiner should state whether the Veteran's PTSD has resulted in one of the following: 
a. An occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).
b. Reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
c. Deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)
d. Total occupational and social impairment. 

The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


